Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims [1-20] rejected on the ground of nonstatutory double patenting as being unpatentable over claims [1-20] of U.S. Patent No. [10952134].
For example: claim 1 of instant application teaches by claim 1 of U.S. Patent No. [10952134]. 

Instant Claims of present Application 
Related Claims of US Patent No. 10952134
1. A method comprising: storing, in a radio access network (RAN), an assignment policy for selecting an access and mobility management function (AMF) from a group of available AMFs, 
wherein the assignment policy includes network slice priorities for available network slices in the RAN; receiving, by the RAN, a request message initiated by an end device, wherein the request message includes a single-Network Slice Selection Assistance Information (S-NSSAI) field; and selecting, by the RAN and based on the assignment policy, an AMF associated with a value in the S-NSSAI field.  

1.  A method comprising: receiving, by an access device of a radio access network (RAN), an assignment policy for selecting an access and mobility management function (AMF) from a group of available AMFs, wherein the assignment policy includes network slice priorities for available network slices in the RAN, receiving, by the access device, a connection request initiated by an end device, wherein the connection request includes Network Slice Selection Assistance Information (NSSAI); identifying, by the access device and from the NSSAI, multiple single-NSSAIs (S-NSSAIs); and selecting, by the access device and based on the assignment policy, an AMF for a highest priority S-NSSAI, of the multiple S-NSSAIs.



Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by Li [US 20210084582]. 

As per claim 1, Li teaches:
A method (Abstract) comprising: 
storing, in a radio access network (RAN), an assignment policy for selecting an access and mobility management function (AMF) from a group of available AMFs, wherein the assignment policy includes network slice priorities for available network slices in the RAN; ([0095] The management plane network element may include a network slice management function (NSMF), a network slice subnet management function (NSSMF), and an element management system (EMS). The network slice subnet management function may be divided into a RAN NS SMF and a CN NSSMF. The NSMF is responsible for creating and managing a network slice, and allocating single network slice selection assistance information (S-NSSAI). The NSMF manages the RAN NS SMF and the CN NSSMF. The RAN NS SMF in a RAN subnet is responsible for network slice-related configuration and management of the RAN subnet. The CN NSSMF in a CN subnet is responsible for creation (that is, virtualized network function (VNF) deployment), configuration, and management of a network function of a network slice in the CN subnet. The RAN NSSMF configures network slice-related data such as network slice selection assistance information (NSSAI) and a radio resource management (RRM) policy for a RAN. The CN NSSMF configures network slice-related data such as S-NSSAI for network functions such as the AMF, the NSSF, and the NWDAF in a core network.)
receiving, by the RAN, a request message initiated by an end device, wherein the request message includes a single-Network Slice Selection Assistance Information (S-NSSAI) field; and selecting, by the RAN and based on the assignment policy, an AMF associated with a value in the S-NSSAI field. ([0103] In the prior art, S-NSSAI of all network slices that need to be supported and an RRM policy are configured on an access network device by using a management plane network element. In addition, a group to which the network slices belong is also preconfigured by the management plane network element for the R access network device. The RRM policy specifies that a RAN may allocate and schedule a radio resource based on numerology. The numerology may include a subcarrier spacing, a symbol length, a cyclic prefix length, a transmission time interval, and the like. The access network device performs radio resource allocation and scheduling based on S-NSSAI and RRM policy configuration delivered by the management plane. Therefore, how to allocate radio resources to a plurality of network slices depends on the configuration of the management plane. When resource allocation needs to be updated, the management plane needs to perform reconfiguration. For example, addition, deletion, and regrouping of a network slice all require the management plane to reconfigure a resource for the radio access network device and the AMF. In such a method in which the management plane performs configuration to group network slices and allocate a resource to a group, real-time performance is poor, and a quick adjustment cannot be made after a network changes, but instead, a relatively large quantity of idle resources have to be reserved. Therefore, resource utilization cannot be further improved.)

As per claim 2, Li teaches:
The method of claim 1, further comprising: receiving, from a core network, the assignment policy. ([0103] In the prior art, S-NSSAI of all network slices that need to be supported and an RRM policy are configured on an access network device by using a management plane network element. In addition, a group to which the network slices belong is also preconfigured by the management plane network element for the R access network device. The RRM policy specifies that a RAN may allocate and schedule a radio resource based on numerology. The numerology may include a subcarrier spacing, a symbol length, a cyclic prefix length, a transmission time interval, and the like. The access network device performs radio resource allocation and scheduling based on S-NSSAI and RRM policy configuration delivered by the management plane. Therefore, how to allocate radio resources to a plurality of network slices depends on the configuration of the management plane. When resource allocation needs to be updated, the management plane needs to perform reconfiguration. For example, addition, deletion, and regrouping of a network slice all require the management plane to reconfigure a resource for the radio access network device and the AMF. In such a method in which the management plane performs configuration to group network slices and allocate a resource to a group, real-time performance is poor, and a quick adjustment cannot be made after a network changes, but instead, a relatively large quantity of idle resources have to be reserved. Therefore, resource utilization cannot be further improved.)

As per claim 3, Li teaches:
The method of claim 1, further comprising: obtaining, by the RAN, network data that indicates capabilities for the available network slices, wherein the assignment policy is based on the network data. ([0103] In the prior art, S-NSSAI of all network slices that need to be supported and an RRM policy are configured on an access network device by using a management plane network element. In addition, a group to which the network slices belong is also preconfigured by the management plane network element for the R access network device. The RRM policy specifies that a RAN may allocate and schedule a radio resource based on numerology. The numerology may include a subcarrier spacing, a symbol length, a cyclic prefix length, a transmission time interval, and the like. The access network device performs radio resource allocation and scheduling based on S-NSSAI and RRM policy configuration delivered by the management plane. Therefore, how to allocate radio resources to a plurality of network slices depends on the configuration of the management plane. When resource allocation needs to be updated, the management plane needs to perform reconfiguration. For example, addition, deletion, and regrouping of a network slice all require the management plane to reconfigure a resource for the radio access network device and the AMF. In such a method in which the management plane performs configuration to group network slices and allocate a resource to a group, real-time performance is poor, and a quick adjustment cannot be made after a network changes, but instead, a relatively large quantity of idle resources have to be reserved. Therefore, resource utilization cannot be further improved.)

As per claim 4, Li teaches:
The method of claim 3, wherein receiving the network data includes receiving the network data from one or more of: a self-organizing network (SON), a service orchestrator (SO), or a network data analytics function (NWDAF). ([0153] In an embodiment, the AMF obtains the resource allocation reference information from an NWDAF. In an embodiment, refer to related descriptions of S404 to S406 in an embodiment shown in FIG. 5.)

As per claim 5, Li teaches:
The method of claim 1, further comprising: collecting, by the RAN, local RAN data, including recent AMF assignment data; and sending the assignment policy to an access device of the RAN. ([0103] In the prior art, S-NSSAI of all network slices that need to be supported and an RRM policy are configured on an access network device by using a management plane network element. In addition, a group to which the network slices belong is also preconfigured by the management plane network element for the R access network device. The RRM policy specifies that a RAN may allocate and schedule a radio resource based on numerology. The numerology may include a subcarrier spacing, a symbol length, a cyclic prefix length, a transmission time interval, and the like. The access network device performs radio resource allocation and scheduling based on S-NSSAI and RRM policy configuration delivered by the management plane. Therefore, how to allocate radio resources to a plurality of network slices depends on the configuration of the management plane. When resource allocation needs to be updated, the management plane needs to perform reconfiguration. For example, addition, deletion, and regrouping of a network slice all require the management plane to reconfigure a resource for the radio access network device and the AMF. In such a method in which the management plane performs configuration to group network slices and allocate a resource to a group, real-time performance is poor, and a quick adjustment cannot be made after a network changes, but instead, a relatively large quantity of idle resources have to be reserved. Therefore, resource utilization cannot be further improved.)

As per claim 6, Li teaches:
The method of claim 1, wherein selecting the AMF includes selecting a highest priority AMF when the assignment policy indicates there is no single AMF designated to provide service to the end device in the S-NSSAI field. ([0196] For example, based on quantities of registered users, quantities of established sessions, predicted quantities of registered users, and predicted quantities of established sessions that are of all network slices in a network slice group and that are in a current cell and a neighboring cell, the access network device determines, based on a resource adjustment policy included in the management policy, a quantity of radio resources of the network slice group that can be spared, to release the quantity of radio resources for another network slice with a higher scheduling priority to use. For another example, based on a quantity of sessions of a uRLLC service that have been established in a neighboring cell by the network slice group, the access network device determines, based on the resource adjustment policy, that a quantity of radio resources reserved for the network slice group needs to be increased, to ensure that a user in the neighboring cell can normally hand over a session of the URLLC service to a local cell.)

As per claim 7, Li teaches:
The method of claim 1, wherein storing by the RAN includes: storing by an access device having a control plane function of a next generation Node B (gNB). ([0082] The radio access network (AN) device is responsible for radio access of the terminal. A possible deployment form includes a scenario in which a centralized unit (CU) and a distributed unit (DU) are separated, and a scenario with a single site. The single site includes a gNB/NR-NB, a transmission/reception point (TRP), an evolved nodeB (eNB), a radio network controller (RNC), a nodeB (NB), and a base station controller (BSC), a base transceiver station (BTS), a home base station (for example, home evolved NodeB, or home NodeB), a baseband unit (BBU), a wireless fidelity (Wi-Fi) access point (AP), or the like. In a 5G communications system, the single site is a gNB/NR-NB. The CU supports protocols such as radio resource control (RRC), the packet data convergence protocol (PDCP), and the service data adaptation protocol (SDAP). The CU is generally deployed at a central office and has relatively rich computing resources. The DU mainly supports radio link control (RLC) layer, media access control (MAC) layer, and physical layer (PHY) protocols. The DU is generally deployed in a distributed manner. Generally, one CU needs to be connected to more than one DU. The gNB has functions of the CU and the DU, and is usually deployed as a single site.)

As per claim 8, Li teaches:
The method of claim 1, further comprising: generating, by the RAN, the assignment policy. ([0103] In the prior art, S-NSSAI of all network slices that need to be supported and an RRM policy are configured on an access network device by using a management plane network element. In addition, a group to which the network slices belong is also preconfigured by the management plane network element for the R access network device. The RRM policy specifies that a RAN may allocate and schedule a radio resource based on numerology. The numerology may include a subcarrier spacing, a symbol length, a cyclic prefix length, a transmission time interval, and the like. The access network device performs radio resource allocation and scheduling based on S-NSSAI and RRM policy configuration delivered by the management plane. Therefore, how to allocate radio resources to a plurality of network slices depends on the configuration of the management plane. When resource allocation needs to be updated, the management plane needs to perform reconfiguration. For example, addition, deletion, and regrouping of a network slice all require the management plane to reconfigure a resource for the radio access network device and the AMF. In such a method in which the management plane performs configuration to group network slices and allocate a resource to a group, real-time performance is poor, and a quick adjustment cannot be made after a network changes, but instead, a relatively large quantity of idle resources have to be reserved. Therefore, resource utilization cannot be further improved.)

Claims 9-16 are the system claims corresponding to method claims 1-8 respectively, and rejected under the same rational set forth in connection with the rejection of the above claims.

Claim 17 is the non-transitory computer readable storage medium claim corresponding to method claim 1 respectively, and rejected under the same rational set forth in connection with the rejection of the above claim.  

As per claim 18, Li teaches:
The non-transitory computer-readable storage medium of claim 17, further storing instructions executable by the processor of the network device to: periodically receive an updated assignment policy for selecting the AMF from the group of available AMFs. ([0177] When the S-NSSAI list of the network slice group includes only one piece of S-NSSAI, the access network device may select any AMF from an AMF set that supports the S-NSSAI, and send the request message to the AMF. If the selected AMF does not respond to or rejects the request, the access network device selects another AMF from the AMF set, and sends the request message to the selected AMF. If no other AMFs in the AMF set may be selected, the access network device may select an AMF from another AMF set that supports the S-NSSAI.)

As per claim 19, Li teaches:
The non-transitory computer-readable storage medium of claim 17, wherein the assignment policy further includes priorities for end devices that provide a default S-NSSAI and priorities for end devices that provide no S-NSSAI. ([0113] The quantity of registered users of the network slice is used to describe a quantity of terminals that are successfully registered with the network slice. For example, a terminal successfully registered with the network slice may be a terminal that has been successfully registered with the AMF and whose allowed NSSAI included in a user context includes S-NSSAI corresponding to the network slice. The allowed NSSAI may be a set of S-NSSAI of network slices that are allowed to be accessed by the terminal and in which a current serving AMF successfully accepts registration of the terminal.)

As per claim 20, Li teaches:
The non-transitory computer-readable storage medium of claim 17, further storing instructions executable by the processor of the network device to: send, to the selected AMF, a registration request for the end device. ([0113] The quantity of registered users of the network slice is used to describe a quantity of terminals that are successfully registered with the network slice. For example, a terminal successfully registered with the network slice may be a terminal that has been successfully registered with the AMF and whose allowed NSSAI included in a user context includes S-NSSAI corresponding to the network slice. The allowed NSSAI may be a set of S-NSSAI of network slices that are allowed to be accessed by the terminal and in which a current serving AMF successfully accepts registration of the terminal.)

Conclusion 
The prior art made of record and not relied upon is considered relevant to applicant's specification: Husain, Syed, et al. "Mobile edge computing with network resource slicing for Internet-of-Things." 2018 IEEE 4th World Forum on Internet of Things (WF-IoT). IEEE, 2018.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARAD RAMPURIA whose telephone number is (571) 272-7870 and e-mail address is sharad.rampuria@uspto.gov.  The examiner can normally be reached on M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHARAD RAMPURIA/
Primary Patent Examiner
        Art Unit 2641